Case 2:18-cv-00806-MRH Document 69-1 Filed 08/29/19 Page 1 of 9

RELEASE AND SETTLEMENT AGREEMENT

This Release and Settlement Agreement (“Agreement”) is made and entered into by and
between Raymond Sida (“PLAINTIFF”) and Churchill Community Development LP, SJ Group
LLC, Amerihost Services LLC, Motel 6 Banksville Road, Pittsburgh Studios LP, Paradigm
Consultants LLC, Global Host Inc., Windows R Us LLC, SJ Group Holding LLC, Ramesh
Jain, and Vikas Jain “SDEFENDANTS”, and collectively with PLAINTIFF, the “PARTIES”),
based on and in view of the following facts:

A. PLAINTIFF instituted a legal action against DEFENDANTS and Pintura

Construction, LLC (“PINTURA”) in the United States District Court for the
Western District of Pennsylvania, Case No. 2:18-cv-00806-MRH, for alleged
unpaid wages under federal law and the laws of the Commonwealth of
Pennsylvania (“the Lawsuit”).

B. DEFENDANTS expressly deny any and all liability to PLAINTIFF, and the
PARTIES agree that this Agreement does not constitute an acknowledgment or
admission of any liability or wrongdoing.

C. DEFENDANTS desire to avoid further litigation and the costs, legal fees, and
inconvenience attendant thereto.

Dz. This Agreement is intended to be a release which fully and finally disposes of any
and all claims, complaints, and causes of actions possessed by PLAINTIFF
against DEFENDANTS and PINTURA that were brought or could have been
brought in the Lawsuit.

E, DEFENDANTS and PINTURA are being fully released from any and all liability
in the Lawsuit by entering into this Agreement and through the payment by
DEFENDANTS to PLAINTIFF of only the consideration herein set forth.

Page 1 of 9
Case 2:18-cv-00806-MRH Document 69-1 Filed 08/29/19 Page 2 of 9

PLAINTIFF acknowledges and agrees that, among other things, this Agreement
resolves a bona fide and disputed claim concerning his entitlement to payment for
back wages, including minimum wage and overtime compensation, under
applicable federal, state and/or local laws applicable to such claims, including, but
not limited to: the Fair Labor Standards Act, 29 U.S.C. §§ 201 (“FLSA”), ef seq.;
the Pennsylvania Minimum Wage Act, 43 P.S. §§ 333.101, et seq.; and the
Pennsylvania Wage Payment and Collection Law. 43 P.S. §§ 260.1, ef seq.

G. PLAINTIFF acknowledges and agrees that he is represented by able counsel and
has received competent legal advice that the amount of the settlement as set forth
in Paragraph 2 of this Agreement represents a fair compromise of the alleged
minimum wage, overtime pay, and liquidated damages that he would be entitled
to receive in light of the risk of loss associated with all or some of the
compensation he claims in the Lawsuit. PLAINTIFF further acknowledges that
this Agreement resolves a good faith dispute that exists between the PARTIES
regarding his entitlement to relief under said statutes.

H. As a result of the consideration that PLAINTIFF is receiving as set forth in this
Agreement, PLAINTIFF acknowledges and agrees that he has no further claims
for wages and other compensation allegedly due in connection with his work as a
laborer for or on behalf of DEFENDANTS and/or PINTURA, including all
wages, overtime pay and other compensation sought in connection with the claims
alleged in the Lawsuit. PLAINTIFF further acknowledges and agrees that he is
not owed any additional amounts in the form of penalties, liquidated damages, or

other sums as a result of any claims alleged in the Lawsuit.

Page 2 of 9
Case 2:18-cv-O00806-MRH Document 69-1 Filed 08/29/19 Page 3 of 9

1, By entering into this Agreement, DEFENDANTS do not admit that
DEFENDANTS—ceither collectively or individually—owned, managed, or
controlled, or shared in the ownership, management, or control of, PINTURA.
DEFENDANTS have denied and continue to deny the same. Nothing in this
Agreement shall be used as evidence to the contrary in any future action or
proceeding.

NOW, THEREFORE, in view of the facts recited above and in consideration of the
various promises and conditions hereinafter described, PLAINTIFF and DEFENDANTS agree
to compromise, settle and release certain claims and causes of action and enter into a certain
release, as herein described, to wit:

1. Release: Subject to the terms of this Agreement, PLAINTIFF, and his heirs,
executors, administrators, personal representatives and legal representatives, hereby releases
DEFENDANTS, PINTURA, and all of their current and former trustors, beneficiaries, receivers,
parents, affiliates, subsidiaries, divisions, predecessors, successors, assigns, corporations,
shareholders, officers, agents, servants, directors, current and former employees, partners,
partnerships, joint ventures, companies, members, attorneys, representatives, heirs, executors,
and administrators (collectively, the “RELEASED PARTIES”), from any and all claims, causes
of action, charges, complaints, grievances, obligations, losses, damages, injuries, attorneys’ fees,
costs, and any other legal responsibilities in connection with or relating to his work for or on
behalf of DEFENDANTS and/or PINTURA including, but not limited to, all claims and causes
of action raised or fairly raised by the pleadings in the Lawsuit, and in addition, any and all
attorneys’ fees, interest, liens, damages, costs, expenses, or any other sums expended by

PLAINTIFF or alleged to have been incurred by PLAINTIFF, his attorneys, and any other

Page 3 of 9
Case 2:18-cv-00806-MRH Document 69-1 Filed 08/29/19 Page 4 of 9

person acting on PLAINTIFF’S behalf, which arose or which may hereafter arise from any of the
wrongs, injuries suffered, or claims raised in any manner by PLAINTIFF in the Lawsuit
(collectively, the “RELEASED CLAIMS”).

2. Consideration: In consideration for the covenants, releases, and compromises of
PLAINTIFF as set forth in this Agreement, DEFENDANTS agree to pay PLAINTIFF the gross
amount of Twenty Thousand Dollars ($20,000.00) (the “Settlement Payment”). The Settlement
Payment shall be comprised of two payments: (1) a check in the amount of Ten Thousand Nine
Hundred Forty-Four 40/100 Dollars ($10,944.40), made payable to Raymond Sida; and (2) a
check in the amount of Nine Thousand Fifty-Five 60/100 Dollars ($9,055.60), made payable to
HARDIN THOMPSON, P.C. PLAINTIFF and counsel for PLAINTIFF shall provide one or
more IRS W-9 Forms to DEFENDANTS as necessary to allow DEFENDANTS to complete the
Settlement Payment. Neither PLAINTIFF nor DEFENDANTS shall have any further monetary
obligation to the other except as expressly set forth in this Agreement.

3. Motion to Approve Settlement: Within ten (10) days of the date on which this
Agreement is fully executed, counsel for PLAINTIFF shall file a Motion to Approve Settlement
with the Court in the Lawsuit. In the Motion, PLAINTIFF shall seek Court approval of this
settlement and Agreement in accordance with the FLSA, and shall request that the Court dismiss
the Lawsuit with prejudice as to all defendants named in the Lawsuit, including PINTURA.

4. Timing of Settlement Payment: DEFENDANTS shall make the Settlement
Payment to PLAINTIFF within thirty (30) days of this Agreement being fully executed by all
PARTIES and the Court granting the Motion for Settlement Approval and enters an Order

dismissing the Lawsuit as to all defendants named in the Lawsuit, with prejudice.

Page 4 of 9
Case 2:18-cv-00806-MRH Document 69-1 Filed 08/29/19 Page 5 of 9

5. Binding Effect: This Agreement shall not become effective until the date on
which it has been signed by all PARTIES. The persons signing this Agreement represent that
they have read this Agreement and fully understand its provisions. The signatories of the
PARTIES declare that they are of legal age and that they have relied solely upon their own
judgment without influence of anyone in making this Agreement, and that they are legally
authorized to execute the same. The PARTIES further acknowledge that they have been provided
a reasonable, full, and ample opportunity to study this Agreement, that it fully and accurately
reflects all understandings and agreements between the PARTIES concerning the matters
referenced herein, and that they are not relying on any other representations whatsoever as an
inducement to execute this Agreement.

6. Scope of Agreement: This Agreement embodies the entire agreement and
understanding of the PARTIES with respect to the matters addressed herein, and may not be
modified, revoked, or otherwise altered except by a separate writing executed by the PARTIES.

7. Full and Fair Consideration: PLAINTIFF acknowledges that the consideration
described in Paragraph 2 of this Agreement is all that PLAINTIFF will ever receive from
DEFENDANTS and PINTURA in settlement of the RELEASED CLAIMS.

8. No Admission of Liability: The PARTIES agree that neither this Agreement, nor
anything contained herein, shall be construed as an admission by DEFENDANTS, PINTURA or
any of the other RELEASED PARTIES that they have in any respect violated or abridged any
federal, state, or local law, or any right or obligation that they may owe or may have owed, with
respect to PLAINTIFF. Rather, the PARTIES agree that this is a compromise of disputed claims
for which DEFENDANTS deny all liability. No findings or judgments have been made by any

court or governmental agency with respect to the merits of PLAINTIFF’S allegations and claims

Page 5 of 9
Case 2:18-cv-00806-MRH Document 69-1 Filed 08/29/19 Page 6 of 9

for relief in the Lawsuit. PLAINTIFF does not assert and shall not claim that PLAINTIFF is a
prevailing party, to any degree or extent, nor shall this Agreement or its terms be admissible in
any proceeding, other than in a proceeding to enforce this Agreement and/or the terms contained
herein. DEFENDANTS, PINTURA, and the other RELEASED PARTIES hereby expressly deny
any wrongdoing or liability whatsoever to PLAINTIFF.

9. Covenant and Representation of No Pending Claims: PLAINTIFF represents
and covenants that no claims have been filed by him or are pending against DEFENDANTS or
any of the other RELEASED PARTIES before any local, state, or federal agency or department,
or with any court, other than the Lawsuit. PLAINTIFF agrees, promises, and covenants that he
has made no assignment and shall make no assignment of the RELEASED CLAIMS.

10. Taxes: The PARTIES agree that they shall be each be separately responsible for
any of their respective tax obligations. PLAINTIFF agrees that he will hold DEFENDANTS and
the RELEASED PARTIES harmless from any and all tax and/or lien liability arising out of this
settlement. DEFENDANTS have neither made nor make in this Agreement any representation as
to the tax and/or lien consequences of this Agreement, and PLAINTIFF has not relied on any
statement of DEFENDANTS as constituting tax and/or lien advice. PLAINTIFF acknowledges
and agrees that no provision of this Agreement, and no written communication or disclosure
between the PARTIES and their attorneys is or was intended to be, nor shall any such
communication or disclosure constitute or be construed or be relied upon as, tax advice within
the meaning of United States Treasury Department Circular 230 (31 CFR Part 10, as amended).

11. Confidentiality: The PARTIES agree to keep confidential and not to otherwise
disclose the terms of this Agreement, other than to their immediate family members, tax

preparers, and legal advisors, provided that any such individuals agree to maintain the

Page 6 of 9
Case 2:18-cv-00806-MRH Document 69-1 Filed 08/29/19 Page 7 of 9

confidentiality of this Agreement and any disclosure of this Agreement or its terms by any such
individual shall be treated as a violation of this provision. Nothing herein shall preclude the
PARTIES from disclosing this Agreement as required by valid court order, subpoena, or in
response to a valid government investigation.

12. Construction and Applicable Law: This Agreement shall be construed in
accordance with the laws of the Commonwealth of Pennsylvania. Venue for enforcement of this
Agreement shall be proper in the United States District Court for the Western District of
Pennsylvania.

13. Preparation of Documents: This Agreement is the joint work product of the
PARTIES and, in the event of any ambiguity herein, no inference shall be drawn against any
party by reason of document preparation.

14. Counterparts: This Agreement may be executed in counter-parts, the sum total

of which shall constitute the final, executed Agreement.

IN WITNESS WHEREOFP, this Agreement is executed by PLAINTIFF and

DEFENDANTS as of the dates indicated by their signature.

PLAINTIFF:

 

RAYMOND SIDA

Date:

 

Page 7 of 9
Case 2:18-cv-00806-MRH Document 69-1 Filed 08/29/19 Page 8 of 9

 

GLOBAL HOST INC. ~
Signature: [ f [ nee
Date: 71 [4 fis

 

WINDOWS R US LLC

 

 

 

 

 

 

 

 

 

Signature: [ £ [ Soe
Date: = [i 4 [i
SJ GROUP HOLDING LLC
Signature: C= = sos
Date: 2 ial
RAMESH JAIN =

Ke ( ee
RAMESH JAIN
Date: 7] lig | Ba
VIKAS JAIN
VIKAS JAIN
Date: 1 ee AES

 

Page 9 of 9
Case 2:18-cv-00806-MRH Document 69-1 Filed 08/29/19 Page 9 of 9

DEFENDANTS:

CHURCHILL COMMUNITY DEVELOPMENT LP
Signature: f £ (——

Date: wh

 

a lg

 

SJ GROUP LLC
Signature: ———

Date: ma | im la

 

AMERIHOST SERVICES LLC

 

 

 

Signature: [=
Date: a ia] “
MOTEL 6 BANKSVILLE ROAD _.
Signature: { [ [ a=
Date: = fia lin

 

PITTSBURGH STUDIOS LP

 

 

 

Signature: L £ [: piles
Date: Tht 4h er
PARADIGM CONSULTANTS LLC
Signature: Re aaa
Date: ava |ra

 

Page 8 of 9
